                                                      IN THE UNITED STATES BANKRUPTCY COURT                                        20-70128
                                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                                                :       Bankruptcy No.
              Larry D Shaffer                                                          :
              Carol S Shaffer                                                          :       Chapter 13
                                                                                       :
                                                                        Debtor         :
                                                                                       :
              Larry D Shaffer                                                          :
              Carol S Shaffer                                                          :       Related to Document No. 1
 Movant                                                                                :
                                                                                       :
                                                                                       :
                                               v.                                      :
                                                                                       :
 No Respondent                                                                         :



                                                 NOTICE REGARDING FILING OF MAILING MATRIX

             In accordance with Local Bankruptcy Rule 1007-1(e) I,                         Kenneth P. Seitz, Esquire 81666   , counsel for the
debtor(s) in the above-captioned case, hereby certify that the following list of creditors’ names and addresses was
uploaded through the creditor maintenance option in CM/ECF to the above-captioned case.



                                                                    By: /s/ Kenneth P. Seitz, Esquire
                                                                         Signature
                                                                         Kenneth P. Seitz, Esquire 81666
                                                                         Typed Name
                                                                         P.O. Box 211
                                                                         Ligonier, PA 15658
                                                                         Address
                                                                         814-536-7470 Fax:814-536-9924
                                                                         Phone No.
                                                                         81666 PA
                                                                         List Bar I.D. and State of Admission




PAWB Local Form 29 (07/13)
Software Copyright (c) 1996-2020 Best Case LLC - www.bestcase.com                                                                  Best Case Bankruptcy
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x
                                 20-70128
    Bank Of The West
    Consumer Product Servicing
    Omaha, NE 68103

    Bmw Financial Services
    Po Box 3608
    Dublin, OH 43016

    Capital One Bank, N.A.
    P.O. Box 71083
    Charlotte, NC 28272

    Cbna
    Po Box 6497
    Sioux Falls, SD 57117

    Citicards Cbna
    Po Box 6217
    Sioux Falls, SD 57117

    Comenitybank/legndpine
    Po Box 182789
    Columbus, OH 43218

    Comenitycb/boscov
    Po Box 182120
    Columbus, OH 43218

    Discover Fin Svcs Llc
    Pob 15316
    Wilmington, DE 19850

    First Natl Bk Of Pa
    4140 E State St
    Hermitage, PA 16148

    Fnb Omaha
    P.o. Box 3412
    Omaha, NE 68197

    Gm Financial
    Po Box 181145
    Arlington, TX 76096

    GM Financial
    P.O. Box 183834
    Arlington, TX 76096

    Jpmcb Card
    Po Box 15369
    Wilmington, DE 19850

    Roundpoint Mtg
    446 Wrenplace Road
    Fort Mill, SC 29715
                         20-70128
Somerset Trust Company
151 W Main St
Somerset, PA 15501

Syncb/amazon
Po Box 965015
Orlando, FL 32896

Syncb/lowes
Po Box 956005
Orlando, FL 32896

Syncb/score Rewards Dc
P.o. Box 965005
Orlando, FL 32896

Tractor Supply/cbna
Po Box 6497
Sioux Falls, SD 57117
